Citation Nr: 1129964	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-28 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches.  

2.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic neuropathy of the left eye with diplopia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1964 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  This claim was previously remanded by the Board in March 2009 for additional evidentiary development.  

The Veteran previously requested to be scheduled for a Travel Board hearing.  However, in September 2006, VA received written notice from the Veteran of his intent to withdraw this request.  

The issue of entitlement to an initial disability evaluation in excess of 10 percent for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left eye diplopia is equivalent to a visual acuity of 5/200.  The Veteran's right eye has a visual acuity of 20/20.  

2.  The Veteran is receiving the maximum disability evaluation available under Diagnostic Code 6080 for unilateral impairment of the visual field.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for posttraumatic neuropathy of the left eye with diplopia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 4.76, 4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6061 to 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, notice satisfying these requirements was sent to the Veteran in letters dated May 2005, May 2007 and March 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2005 and April 2009, and VA has obtained these records and the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was scheduled for a VA examination in April 2009 and that he attended that examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  Since the claim in this case was filed in March 2005, the rating criteria revised effective December 10, 2008, are not applicable.  

Under Diagnostic Code 6090, ratings are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia will be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (2).  

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provides the highest evaluation.  Id. at Note (3).  

When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200.  Id. at Note (4).  

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is "up;" (b) equivalent to 20/70 visual acuity if it is "lateral;" and (c) equivalent to 15/200 visual acuity if it is "down."  

If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is "up;" (b) equivalent to 20/100 visual acuity if it is "lateral;" and (c) equivalent to 15/200 visual acuity if it is "down."  

If the diplopia is central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6090.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  The assignment of disability evaluations for visual acuity is a purely mechanical application of the rating criteria.  A disability rating is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the index for one eye and the vertical column appropriate to the index of the other eye.  38 C.F.R. § 4.83a.  

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The Board notes that VA's Rating Schedule provides that the extent of contraction of the visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a (in effect prior to December 10, 2008).  

Facts and Analysis

The Veteran contends that he is entitled to an initial disability evaluation in excess of 30 percent for his service-connected diplopia of the left eye.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for left eye diplopia at any time during the pendency of his claim.  As such, a higher disability evaluation is not warranted.  

For historical purposes, the Veteran was granted service connection for posttraumatic neuropathy with diplopia of the left eye in a March 1976 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic 6092, effective as of November 28, 1975.  The Veteran's disability evaluation was increased to 30 percent in a December 2002 rating decision, effective as of April 26, 2002.  In March 2005, VA received the Veteran's claim seeking entitlement to an increased disability evaluation.  This claim was denied by the RO in a November 2005 rating decision.  VA received a timely notice of disagreement regarding this decision in May 2006.  The denial was subsequently affirmed by the RO in an August 2006 statement of the case (SOC) which the Veteran appealed to the Board in September 2006.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA examination in July 2005.  The Veteran complained of diplopia that was horizontal and seemed to be worse on looking to the left.  Extraocular movements were noted to be fairly poor although he did get double vision with looking horizontally to the left.  This cleared at about midline and was better when looking right.  Visual fields appeared to be full.  The examiner concluded that the Veteran did suffer from diplopia.  

According to a November 2007 VA eye clinic record, the Veteran reported that his eyes felt better and that he could see better, although there was still some dryness.  It was noted that the Veteran suffered from diplopia since a motor vehicle accident during military service.  The Veteran indicated that the diplopia he experienced with his current glasses was about as good as it had ever been since the original motor vehicle accident, being able to see single vision through them unless he was fatigued or it was late in the day.  Examination revealed visual acuity of 20/20 in the right eye and 20/60 in the left eye.  An August 2008 record found a visual acuity of 20/20 in the right eye and 20/70 in the left eye.  In November 2008, visual acuity of the left eye had dropped to 20/80.  

The record also demonstrates that the Veteran underwent cataract surgery of the left eye in February 2009.  It was noted that the Veteran had been requesting removal of this cataract for the past two years.  Corrected visual acuity was found to be 20/20 in the right eye and 20/80 in the left eye.  

The Veteran was afforded an additional VA examination in April 2009.  The Veteran reported problems with double vision and that his diplopia occurred when he looked to the left.  He also indicated that he had some trouble closing his left eye.  The examiner noted that the Veteran had recently had some cataract surgery and they sewed part of his left eye together permanently due to his problems with closing the eye.  Examination revealed the pupils to be equal and reactive to light.  Fundoscopic examination revealed a temporal disk margin sharp with good physiological cupping bilaterally.  There was also a full range of motion of the extraocular muscles.  The examiner indicated that an obvious movement abnormality could not be detected, but that the Veteran did describe a classic side-by-side diplopia that was worse towards the left.  He did not have any other extraocular movement (EOM) abnormalities and there was no visual field loss to confrontation.  Optokinetic nystagmus (OKN) was also noted to be present in all planes.  The examiner indicated in an August 2010 addendum that there was no change to the previous findings upon review of the Veteran's claims file.  

The record demonstrates that the Veteran has continued to seek ophthalmological treatment with VA since his last examination.  According to May 2009 and August 2009 treatment records, the Veteran had a corrected visual acuity of 20/20 in the right eye and 20/30 in the left eye.  It was noted that he was status post motor vehicle accident and that he suffered from 5th and 7th nerve palsies with double vision.  In February 2010, the Veteran reported that his vision would come and go, and that he had to use lubricant in his left eye at all times and it stayed blurred.  Corrected visual acuity was found to be 20/20 in the right eye and 20/40 in the left eye.  

The Veteran was again seen for evaluation in March 2010.  The Veteran was found to have a full central visual field in both eyes.  Corrected visual acuity was found to be 20/20 in the right eye and 20/50 in the left eye.  A May 2010 ophthalmological treatment record notes a corrected visual acuity of 20/20 in the right eye and 20/40 in the left eye.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his left eye diplopia.  The Veteran's diplopia has been rated under Diagnostic Code 6090 (as it existed prior to December 10, 2008).  According to the evidence of record, the Veteran suffered from lateral diplopia when looking to the left.  The evidence of record suggests that the Veteran's lateral diplopia continues into his central vision.  Central diplopia is rated as equivalent to a visual acuity of 5/200.  38 C.F.R. § 4.84a.  However, when applying this visual acuity to 38 C.F.R. § 4.84a, the evidence demonstrates that the Veteran would not be entitled to a disability evaluation in excess of 30 percent, as the Veteran has a visual acuity of 20/20 in the right eye.  A higher disability evaluation of 40 percent is not warranted unless there is visual acuity of at least 20/50 in the better eye.  See id at Diagnostic Codes 6061-74.  

The Board has also considered whether the Veteran may be entitled to a disability evaluation in excess of 30 percent for impairment of the visual field.  Under Diagnostic Code 6080, a higher disability evaluation of 50 percent is warranted when the remaining bilateral visual field is from 15 to 30 degrees.  38 C.F.R. § 4.84a.  In the present case, the evidence demonstrates that the Veteran does not suffer from impairment of the visual field in the right eye, and as such, he does not suffer from "bilateral" impairment of the visual field.  The highest disability evaluation available for unilateral impairment of the visual field is 30 percent.  Id.  As such, the Veteran is receiving the highest disability evaluation available for unilateral impairment of the visual field.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 30 percent for his left eye diplopia.  However, the Veteran has not provided any statements, evidence or testimony to demonstrate that he is entitled to a higher disability evaluation.  

The Board has also considered whether the Veteran's left eye disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, there is no evidence of any occupational impairment above and beyond that considered by a 30 percent disability evaluation, and the rating criteria reasonably describe the Veteran's disability level and symptomatology in this case.  There is also no evidence of frequent hospitalization resulting from the Veteran's left eye disability.  As such, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptomatology has been no more than 30 percent disabling at any time during the pendency of this claim.  The Veteran has maintained a visual acuity of 20/20 in the right eye and he is already receiving the maximum disability evaluation available for unilateral impairment of the visual field.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for left eye diplopia must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for posttraumatic neuropathy of the left eye with diplopia is denied.  





	(CONTINUED ON NEXT PAGE)
REMAND

Migraine Headaches

The Veteran contends that he is entitled to an initial higher disability evaluation for his service-connected migraine headaches.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.

For historical purposes, the Veteran was granted service connection for migraine headaches in a September 2005 rating decision.  A disability evaluation of 10 percent was assigned under Diagnostic Code 8100, effective as of March 24, 2005.  VA received a timely notice of disagreement from the Veteran in May 2006.  The RO subsequently affirmed the assigned disability evaluation in an August 2006 SOC and the Veteran appealed the RO's ruling to the Board in September 2006.  

The Veteran was afforded a VA examination regarding his migraine headaches in July 2005.  The Veteran reported suffering from headaches on a daily basis that lasted two to three hours.  The examiner indicated that it did not sound as if the Veteran's headaches had been prostrating.  However, during a subsequent VA examination performed in April 2009, the Veteran reported frequent headaches occurring about once a week lasting for one to two hours.  The examiner noted that the Veteran's headaches were not "usually" prostrating.  It is not clear from this statement whether the Veteran meets the criteria for the next-higher disability evaluation of 30 percent for his migraine headaches - prostrating attacks occurring on an average of once per month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The record contains no other medical evidence regarding treatment for migraine headaches.  

In addition, the Veteran's representative indicated in a November 2010 statement that the Veteran was convinced his headaches were increasing in severity.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was approximately 2 years ago, and since the Veteran is adamant that his headaches have increased in both frequency and severity, he must be provided with the opportunity to report for a more current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the current level of severity of his service-connected migraine headaches.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review upon examination.  The examiner is asked to describe in detail all symptomatology associated with the Veteran's migraine headaches.  Specifically, the examiner is to indicate the average number of prostrating attacks occurring per month over the previous several months.  A complete rationale must be provided for any opinion offered.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


